                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

MECA C. MOLINA,

                        Plaintiff,

v.                                                                      Case No. 17-2684-JWB

NANCY A. BERRYHILL,
Commissioner of Social Security,

                        Defendant.


                                 MEMORANDUM AND ORDER

        This matter is before the court on Plaintiff’s Motion for Extension of Time (Doc. 16) and

Motion to Appoint Counsel (Doc. 17.) For the reasons stated herein, the Motion for Extension of

Time (Doc. 16) is GRANTED; the Motion to Appoint Counsel (Doc. 17) is DENIED.

        I. Background

        Plaintiff, acting through counsel, filed a complaint on December 1, 2017, challenging the

Commissioner’s denial of her application for social security disability benefits. (Doc. 1.) On July

18, 2018, Plaintiff’s then-counsel, Teresa Meagher, filed a motion to withdraw, asserting that

Plaintiff had terminated her representation. (Doc. 10 at 1.) The court granted the motion to

withdraw on August 24, 2018. (Doc. 14.) The order gave Plaintiff additional time to file a brief in

support of the complaint (until October 22, 2018), but cautioned her that because she is proceeding

without counsel she is responsible for complying with court deadlines. (Id. at 2.) On November 1,

2018, after Plaintiff failed to file a brief, the court directed her to show cause why the action should

not be dismissed for failure to prosecute. (Doc. 15.) Plaintiff subsequently filed a motion for more

time and a motion for appointment of counsel.

        II. Motion for Extension of Time (Doc. 16.)
        Plaintiff’s motion requests more time “to obtain legal counsel.” (Doc. 16 at 12.) In support,

Plaintiff asserts that she is homeless and has limited access to resources. (Id.)

        Based on Plaintiff’s current homelessness and limited ability to access resources, the court

will grant her request for additional time. Plaintiff does not request a specific period, but

considering all of the circumstances – including the fact this case was filed nearly one year ago -

the court concludes an additional 60 days is sufficient. The court will accordingly grant Plaintiff

an extension of time to January 31, 2019, to file an opening brief showing why the Commissioner

erred in denying her application for benefits. If Plaintiff is unable to find counsel to represent her

and to file a brief by that date, Plaintiff herself will be responsible for filing the brief by that date.

Plaintiff is cautioned that if she fails to file a brief by January 31, 2019, the court will dismiss the

action for failure to prosecute. See D. Kan. R. 41.1.

        III. Motion for Appointment of Counsel (Doc. 17.)

        Plaintiff moves for the appointment of counsel. Her motion asserts that she “contacted

[three] attorneys” but they will not take her case. (Doc. 17 at 2.) Plaintiff has not provided any

contact information about these attorneys.

        Four factors are considered when the court decides whether to appoint counsel for an

individual in a civil case: (1) plaintiff’s ability to afford counsel, (2) plaintiff’s diligence in

searching for counsel, (3) the merits of plaintiff’s case, and (4) plaintiff’s capacity to prepare and

present the case without the aid of counsel. See Ratcliff v. Ks. State High Sch. Activities Ass’n, No.

18-1240-JWB, 2018 WL 6019342, at *2 (D. Kan. Nov. 16, 2018) (citations omitted.)

        The court finds Plaintiff is unable to afford counsel. The merits of her case are unknown at

this point. Her capacity to present her case without counsel is also uncertain, although her homeless

status would likely make it difficult to present her own case. But Plaintiff’s failure to adequately



                                                    2
demonstrate a diligent effort to obtain counsel weighs heavily against an appointment in this case.

Leaving aside Plaintiff’s failure to be more specific about her attempts to obtain new counsel,

Plaintiff has not explained why she terminated the experienced attorney she previously had

representing her in this action. Under the circumstances, the court finds that appointment of

counsel is not warranted.

       IT IS THEREFORE ORDERED this 28th day of November, 2018, that Plaintiff’s

Motion for Appointment of Counsel (Doc. 17) is DENIED. Plaintiff’s Motion for Extension of

Time (Doc. 16) is GRANTED. Plaintiff is granted until January 31, 2019, to file her opening brief.



                                             ____s/ John W. Broomes___________
                                             JOHN W. BROOMES
                                             UNITED STATES DISTRICT JUDGE




                                                3
